Title: To Thomas Jefferson from George Washington, 21 August 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Sunday. 21st. August

At eight o’clock A:M tomorrow, I set out for Mr. Powells farm, to see the operation of Colo. Anderson’s threshing machine.—I Breakfast, you know, at half past Seven; if it is convenient to take that in your way, I should be glad to see you at it.
When you have read the enclosed letters I will converse with you on the subject of them.—I am always yours,

Go: Washington

